     Case: 1:15-cv-00748-SJD Doc #: 169 Filed: 10/09/19 Page: 1 of 3 PAGEID #: 6981




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

VICKI LINNEMAN, et al.,                         :   CASE NO. 1:15-cv-748
                                                :
                         Plaintiffs,            :   Judge Susan J. Dlott
                                                :
v.                                              :   Magistrate Judge Stephanie K. Bowman
                                                :
VITA-MIX CORPORATION, et al.,                   :
                                                :
                         Defendants.            :


                                       NOTICE OF APPEAL


         Notice is hereby given that Defendants Vita-Mix Corporation, Vita-Mix Management

Corporation, and Vita-Mix Manufacturing Corporation (collectively, “Defendants” or “Vita-

Mix”) appeal to the United States Court of Appeals for the Sixth Circuit from the Order Granting

in Part Class Counsel’s Motion for Attorneys’ Fees, Costs, and Class Representative Awards

entered in this action on June 25, 2019 (Doc. No. 155), from the Supplemental Order on

Attorneys’ Fees entered in this action on September 11, 2019 (Doc. No. 166), and from the

Clerk’s Judgment entered in this action on September 11, 2019 (Doc. No. 167).


                                                    Respectfully submitted,


                                                    /s/ Carolyn A. Taggart
                                                    Carolyn A. Taggart (0027107)
                                                        *
                                                         Trial Attorney
                                                    Porter Wright Morris & Arthur LLP
                                                    250 East Fifth Street, Suite 2200
                                                    Cincinnati, Ohio 45202-5118
                                                    Phone: (513) 369-4231
                                                    Fax:     (513) 421-0991
                                                    Email: ctaggart@porterwright.com



                                               1
Case: 1:15-cv-00748-SJD Doc #: 169 Filed: 10/09/19 Page: 2 of 3 PAGEID #: 6982




                                          Caroline H. Gentry (0066138)
                                          Porter Wright Morris & Arthur LLP
                                          One South Main Street, Suite 1600
                                          Dayton, Ohio 45402-2028
                                          Phone: (937) 449-6748
                                          Fax: (937) 449-6820
                                          Email: cgentry@porterwright.com

                                          Tracey L. Turnbull (0066958)
                                          Porter Wright Morris & Arthur LLP
                                          950 Main Avenue, Suite 500
                                          Cleveland, Ohio 44113
                                          Phone: (216) 443-9000
                                          Fax:    (216) 443-9011
                                          Email: tturnbull@porterwright.com

                                          Ryan L. Graham (0093826)
                                          Porter Wright Morris & Arthur LLP
                                          41 South High Street
                                          Columbus, Ohio 43215
                                          Phone: (614) 227-2016
                                          Fax: (614) 227-2100
                                          Email: rgraham@porterwright.com

                                          Counsel for Defendants




                                      2
  Case: 1:15-cv-00748-SJD Doc #: 169 Filed: 10/09/19 Page: 3 of 3 PAGEID #: 6983




                                  CERTIFICATE OF SERVICE

        I hereby certify that on October 9th, 2019, I electronically filed the foregoing with the

Clerk of the United States District Court using the CM/ECF system, which will send notification

of such filing to all attorneys of record.




                                                      /s/ Carolyn A. Taggart
                                                      Counsel for Defendants




                                                  3
